Case 14-50971-CSS   Doc 466-26   Filed 05/02/20   Page 1 of 25




    Exhibit 81
     Case 14-50971-CSS             Doc 466-26        Filed 05/02/20        Page 2 of 25


                                                                                              ^3af
                                                                                                  5-22-2019
                                                                                                  ~^L.?R-'
                                                                                                            »,csR*<8u
                                                                                                  iScinta,?r"'
                  IN THE UNITED STATES BANICRUPTCY COURT                                      I,on


                       FOR THE DISTRICT OF DELAWARE


In re:

                                                              Chapter 11
ALLIED SYSTEMS HOLDINGS, INC., etal.^
                                                              No. 12-11564 (CSS)
                                                              (Jointly Administered)
                Debtors.



ALLIED SYSTEMS HOLDINGS, INC,

                Plaintiff,

                             V.



AMMC Vm, LIMITED, AVENUE CAPITAL
GROUP, BDCM OPPORTUNITY FUND H, LP,
BENNETT MANAGEMENT, BLACK DIAMOND
CLO 2005-1 LTD., DEL MAR DISTRESSED
OPPORTONITffiS MASTER FUND, MIX ASSET                         Adversary Proceeding
MANAGEMENT, LLC, PAR-FOUR                                     No. 12-50947 (CSS)
INVESTMENT MANAGEMENT, SPECTRUM
INVESTMENT PARTNERS LP, TEAK fflLL
CREDIT CAPITAL INVESTMENTS, LLC, THE
CIT GROUP BUSINESS CREDIT, INC., THE
OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, YUCAIPA AMERICAN ALLIANCE
FUND H, L.P, and YUCAffA AMERICAN
ALLIANCE (PARALLEL) FUND H, L.P.,

                Defendants.




T The Debtors in these cases, along with their federal tax identification numbers (business
numbers where applicable), are: Allied Systems Holdings, Inc. (XX-XXXXXXX); Allied Automotive
Group, Inc. (XX-XXXXXXX); Allied Freight Broker LLC (XX-XXXXXXX); Allied Systems (Canada)
Company (XX-XXXXXXX); Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); Axis Areta, LLC (45-
5215545); Axis Canada Company (87568828); Axis Group, Inc. (XX-XXXXXXX); Commercial
Carriers, Inc. (XX-XXXXXXX); CT Services, Inc. (XX-XXXXXXX); Cordin Transport LLC (38-
1985795); F.J. Boutell Driveaway LLC (XX-XXXXXXX); GACS Incorporated (XX-XXXXXXX);
Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX); QAT, Inc. (59-
2876863); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
Services LLC (XX-XXXXXXX).
       Case 14-50971-CSS            Doc 466-26   Filed 05/02/20     Page 3 of 25




THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALLIED SYSTEMS HOLDINGS,
INC., and its affiliated debtors,

                Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD, and
SPECTRUM INVESTMENT PARTNERS, L,P,

                Intervenors,
                                                      Adversary Proceeding
                             V.                       No. 13-50530 (CSS)

YUCAIPA AMERICAN ALLIANCE FUND I, L.P,
YUCABPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P, YUCAIPA AMERICAN ALLIANCE
FUND H, L.P, YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND U, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETffiR,
IRA TOCHNER, and JOSEPH TOMCZAK,

                Defendants.




     DECLARATION OF DEREX WALKER IN SUPPORT OF YUCAIPA'S
     OPPOSITION TO THE PETITIONING CREDITORS' MOTION FOR
     SUMMARY JUDGMENT REGARDING THE DETERMINATION OF
   REQUISITE LENDERS UNDER THE FIRST LIEN CREDIT AGREEMENT

       YOUNG CONAWAY STARGATT                    LATHAM & WATKINS LLP
       & TAYLOR, LLP                               Russell F. Sauer, Jr.
         Michael R. Nestor (No. 3526)              Robert A. Klyman
         Edmon L. Morton (No. 3856)                Wayne S. Flick
         Donald J. Bowman, Jr. (No. 4383)          Kimberiy A. Posin
         Michael S. Neiburg (No. 5275)           355 South Grand Avenue
        Laurel D. Roglen (No. 5759)              Los Angeles, CA 90071
       Rodney Square                             Telephone: +1.213.485.1234
       1000 North King Street
       Wilmington, DE 19801                      Attorneys for Yucaipa
       Telephone: +1.302.571.6600

Dated: July 23, 2013
    Case 14-50971-CSS          Doc 466-26        Filed 05/02/20     Page 4 of 25




                       DECLARATION OF DEREX WALKER

       I, Derex Walker, under penalty of perjury declare as follows:

        1. I am a transaction partner with YEC, Inc., a company affiliated with

Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I,

LP (the two funds being collectively referred to herein as "Yucaipa"). After its

eftiergence from bankmptcy in May 2007 (see below), I was asked by Yucaipa to serve

on the board of directors of Allied Systems Holdings, Inc. ("Allied") and have served on

the Allied board continuously since that time.

       2. I submit this declaration in support of Yucaipa' s Opposition to the

Petitioning Creditors' Motion for Summary Judgment Regarding the Determination of

Requisite Lender Under the First Lien Credit Agreement. The facts contained in this

declaration are within my personal knowledge and are known or believed by me to be

tme and correct.

               YucaiBa Rescues Allied Out Of Chapter 11 Bankruotcy

       3. Predecessors of the Debtors (the "Prior Debtors") filed for bankruptcy

protection in 2005. Yucaipa held approximately $99 million ofunsecured note claims

issued by the Prior Debtors. Yucaipa also made additional loans during the prior

bankruptcy to enable the Prior Debtors to purchase much-needed equipment, and

obtained an unprecedented 17.5% in wage concessions from the Teamsters ("IBT") to

help fund future capital expenditures. In addition, Yucaipa co-sponsored a plan of

reorganization with the Prior Debtors and the IBT (the "Plan") that enabled the Prior

Debtors to reorganize, to survive and to preserve thousands of jobs. The Prior Debtors,

reorganized, are the "Current Debtors" in the present bankruptcy cases.

       4. The Current Debtors, with Allied as their parent, emerged from the prior

bankruptcy in May 2007 with a de-levered capital structure and enhanced prospects for
       Case 14-50971-CSS           Doc 466-26       Filed 05/02/20      Page 5 of 25




competing successfully in the car haul industry. Pursuant to the Plan, Yucaipa converted

all of its debt claims into roughly 67% of the equity of Allied. Also pursuant to the Plan,

the Allied board of directors consisted of five members, including a new CEO (to be

selected by Yucaipa and reasonably acceptable to the Creditors Committee in the then-

pending bankruptcy), a member chosen by the Prior Debtors' Creditors Committee (to be

reasonably acceptable to Yucaipa), and three others selected by Yucaipa.

       5. In March 2008, based on the recommendation of Allied's regular outside

counsel and now counsel to the Current Debtors, Troutman Sanders, Allied's newly

appointed CEO, Mark Gendregske, and the Creditors Committee appointee, Brian Cullen

(a well-known restructuring expert from Duff& Phelps) established a special committee

(the "Special Committee"), which was formed independently to consider and to negotiate

on behalf of Allied certain matters involving Yucaipa. Troutman Sanders specifically

opined to the board that, because Gendregske "did not have a long-standing relationship

with Yucaipa (had held no previous job in Yucaipa)," had no ownership interest in

Yucaipa and "was hired into his current position as President and Chief Executive Officer

of the Company through an independent head-hunting firm, and had no other agreements

with Yucaipa" he "was sufficiently independent and should be a member of the special

committee." This advice is reflected in the March 31, 2008 Allied Board Minutes, a tme

and correct copy of which is attached hereto as Exhibit 1.

       6. To finance Allied's exit from the prior bankruptcy, the Current Debtors

entered into a two-tiered exit financing, including a "First Lien Credit Agreement" that

provided a $265 million facility in the form of term loans ($180 million), revolving loans

($35 million) and lenders deposits to support letters of credit ($50 million), and a $50

million "Second Lien Credit Agreement." The CIT Group/Business Credit, Inc. ("CIT")
    Case 14-50971-CSS            Doc 466-26        Filed 05/02/20      Page 6 of 25




was appointed Administrative Agent for the lenders under the First Lien Credit

Agreement.

                 The Economy Plunges Into Recession, Leading To The
                     Third Amendments To The Credit Agreements

        7. Beginning in mid-2007, the global and U.S. economies plunged into a

recession, which, among other things, devastated the U.S. automotive market. Thus,

shortly after Allied exited bankmptcy, its financial condition began to deteriorate. As a

consequence, in early 2008 the Allied first and second lien debt was trading at a

significant discount to par, and a number of lenders expressed interest in potentially

selling their debt positions to Yucaipa. Yucaipa considered the opportunity to acquire

first and second lien debt at a discount not just as a beneficial investment opportunity, but

also as a means to benefit Allied and all of its stakeholders if, after acquiring the debt,

Yucaipa contributed some of it to the capital of Allied, thereby de-levering the balance

sheet and positively affecting Allied's cash flow along with increasing customer

confidence. It was always Yucaipa's intent to contribute some of the acquired debt to

Allied equity.

        8. The possibility ofYucaipa acquiring Allied debt and contributing some of

it to Allied's capital was presented to the Allied board and the Special Committee

because it would require amendments to the First and Second Lien Credit Agreements.

From the Special Committee's and the board's perspective, Allied needed to improve its

balance sheet, keep its customers calm and avoid a going concern opinion from its

auditors, which, in turn, would have caused a default under both credit agreements and

would likely have led to a "free fall" into bankruptcy. Recognizing that Yucaipa's

acquisition of Allied debt would benefit the company and all of its constituencies, the

Special Committee supported the proposal.
       Case 14-50971-CSS             Doc 466-26       Filed 05/02/20      Page 7 of 25




           9. To facilitate potential sales, Allied, the first and second lien lenders,

through their respective administrative agents and counsel, and Yucaipa began

negotiating potential amendments to both the First and Second Lien Credit Agreements to

allow Yucaipa to become an "Eligible Assignee." As discussions concerning a Third

Amendment to the First Lien Credit Agreement progressed, however, the lenders

imposed increasingly restrictive terms on the first lien debt that Yucaipa proposed to

acquire. Although Yucaipa was willing to live with certain restrictions on the amount of

first lien debt it could acquire and the voting rights associated with that debt, the

restrictions the first lien lenders sought to impose eventually became so onerous that

Yucaipa lost its appetite to acquire first lien debt. Nevertheless, Allied, the Special

Committee and Yucaipa pursued the Third Amendment to the First Lien Credit

Agreement to conclusion in order to facilitate Yucaipa's acquisition of second lien debt

and the contribution of that debt to Allied.

           10. Simultaneously with pursuit of a Third Amendment to the First Lien

Credit Agreement, Allied and Yucaipa were also pursuing an amendment to the Second

Lien Credit Agreement that would allow Yucaipa to buy second lien debt and to

contribute some of it to the capital of the company. Although not as attractive to Yucaipa

because of its junior position, Yucaipa's acquisition and contribution of second lien debt

was more attractive to Allied because of the higher interest rate it carried and because of

its positive impact on company cash flow. The proposed amendment to the Second Lien

Credit Agreement contained none of the restrictions on Yucaipa-acquired second lien

debt that the first lien lenders sought to impose. Among other things, there were no limits

on the amount of second lien debt Yucaipa could acquire, no restrictions on the voting

rights of such debt and no requirement that any portion of it be contributed to company

capital.
    Case 14-50971-CSS           Doc 466-26       Filed 05/02/20      Page 8 of 25




        11. Although not required, it was always Yucaipa' s plan to contribute a

portion of any Allied second lien debt to company capital - but such a contribution was

barred by the First Lien Credit Agreement absent an amendment. So, Allied and Yucaipa

pursued the Third Amendment to the First Lien Credit Agreement so that Yucaipa could

acquire and contribute second lien debt.

        12. The Third Amendments to both the First and Second Lien Credit

Agreements passed with majority, or Requisite Lender, consent. Yucaipa elected not to

purchase first lien debt because of the restrictions and conditions limiting Yucaipa's

potential ownership rights. But Yucaipa did invest an additional $26 million in Allied,

purchasing $40 million of the $50 million in outstanding second lien debt. After doing

so, Yucaipa voluntarily contributed $20 million of this debt to the capital of Allied in

return for preferred stock - a transaction approved by the Special Committee and

supported by a fairness opinion from an outside advisory firm. This voluntary

contribution helped de-lever the Allied balance sheet, reduce its principal and interest

payments on the debt and avoid the issuance of a going concern opinion from its

auditors.

             The Economy Continues To Deteriorate And Allied Is F^ced
                          With Unreasonable Lender Demands

        13. By mid-2008, the U.S. economy as a whole, and the auto industry in

particular, continued its precipitous decline. In August 2008, Allied notified its lenders

that it was in covenant default under the First Lien Credit Agreement and wished to

discuss an out-of-court restructuring through an amendment to the First Lien Credit

Agreement. The Allied board was concerned that a new Chapter 11 filing so soon after it

emerged from its first bankruptcy would result in a loss of business from which the

company would never recover -just as had happened to competitor Performance
       Case 14-50971-CSS             Doc 466-26        Filed 05/02/20       Page 9 of 25




Transportation Services ("PTS"). The Allied board and Yucaipa were confident that,

notwithstanding the economy, given Allied's industry leadership position, the fact that

other car haulers (including PTS) were going out of business and a belief that the auto

industry would eventually recover. Allied could succeed if given the time to do so.

Indeed, Allied purchased a large fleet oftractor-trailers from PTS, which was liquidating

through a forced bankruptcy, to put itself in a position to capture new business when the

auto industry eventually improved.

        14. While suggesting that they were willing to consider a restructuring of the

first lien debt, the lenders insisted, as a purported initial step, that Allied enter into a

"Forbearance Agreement" pursuant to which the first lien lenders would temporarily

refrain from exercising remedies in return for various concessions, a 2% increase in the

interest rate payable on the debt, a $250,000 fee and the payment of hundreds of

thousands of dollars to the lenders lawyers and financial advisors. As a condition to the

Forbearance Agreement, the lenders also required that Yucaipa execute a "Sponsor Side

Letter." This letter required that during the forbearance period Yucaipa forego payments

on the second lien debt and not acquire any ofAllied's first lien debt - even under the

onerous Third Amendment, which because of the capital contribution provision, would

have further improved Allied's balance sheet. Although Yucaipa had no obligation to

execute the Sponsor Side Letter, it did so, and then extended its term, solely for Allied's

benefit and with no consideration for itself.

        15. While both Allied and Yucaipa were prepared to amend the First Lien

Credit Agreement to the significant benefit of the lenders, the lenders' demands of both

Allied and Yucaipa were simply unreasonable, particularly given the cash crunch that

Allied was facing. While Allied was prepared to agree to an increase in the interest rate

(paid in a combination of cash and PIK) and to pay a fair and reasonable amendment fee
    Case 14-50971-CSS            Doc 466-26        Filed 05/02/20        Page 10 of 25




of 1% of first lien debt held by lenders who consented to the amendment, the lenders

insisted on: (a) a 6% increase in the interest rate paid in cash on the $35 million revolver

and $50 million in LC commitments; (b) a 6% increase in the interest rate paid in cash on

the $180 million in term loans plus an additional 5% in PIK interest; and (c) an

amendment fee of 2% of the total loan commitments or $5.7 million. From Yucaipa, the

lenders demanded a $30 million capital infusion and the contribution of its remaining $20

million in second lien debt to Allied capital.

        16. The lender requirements of Allied for a restruchiring made no sense for a

company stmggling to preserve cash flow in the face of an economy and an industry in a

downward spiral. Thus, no agreement was reached, no amendment to the First Lien

Credit Agreement was executed and the forbearance period expired.

              Allied's Lenders Request That Yucaipa Acquire Their Debt

        17. With no restructured credit agreement in place and the auto industry

continuing to decline, in December 2008, first lien lenders holding substantially more

than 50% of the Allied debt sought to exit their positions in Allied's first lien debt by

selling their positions to Yucaipa. I was the point of contact for Yucaipa in connection

with these negotiations. Many of these lenders were the same ones who approved the

Third Amendment and its restrictions on sales of first lien debt to Yucaipa. Now that

they were "sellers," however, not even they believed the Third Amendment barred

Yucaipa's acquisition of their combined Requisite Lender position or that unanimous

lender consent was required to vitiate the Third Amendment. And, among the lenders



* Yucaipa proposed acquiring up to $45 million of first lien debt at 45% of par and to accept PIK
interest on such debt provided it was not encumbered by the terms of the Third Amendment, and
to accept PDC interest on the $20 million of second lien debt Yucaipa already held.

•" As the Court is well-aware, both General Motors and Chrysler were on the precipice of
bankruptcy at the end of 2008 and, in fact, filed for bankruptcy protection in 2009.
      Case 14-50971-CSS            Doc 466-26       Filed 05/02/20      Page 11 of 25




prepared to sell to Yucaipa was Spectrum - one of the Petitioning Creditors.

Nevertheless, I made clear to the lender representatives that Yucaipa would only buy

their majority position if the Third Amendment terms related to Yucaipa's potential

acquisitions were amended and Yucaipa could serve as Requisite Lender.

        18. I reached an agreement with the representatives of the maj ority of the first

lien lenders to acquire their debt for $28 per $100 of debt and, as far as Yucaipa

understood, the deal was done on December 24, 2008, subject only to the execution of

final documents.

        19. The documentation of this transaction would have included a fourth

amendment to the First Lien Credit Agreement eliminating the restrictions on sales of

debt to Yucaipa and eliminating or relaxing many of the financial covenants, again for

the purpose of giving Allied breathing room to survive the economic downturn and a

chance to prosper when the economy and automotive industry began to recover. None of

the selling lenders ever suggested to me that this amendment required unanimous lender

consent.


       20. Shortly after Christmas 2008, one of the selling lenders' representatives

contacted me and indicated that several members of the selling group were concerned

about the reaction ofnon-selling lenders to their agreement to eliminate and/or relax

Allied's financial covenants immediately before they sold their debt holdings. Thus, they

asked whether Yucaipa would provide an indemnity. Initially, Yucaipa balked at this

eleventh-hour request. A few weeks later, however, in mid-January 2009, I offered, on

behalf ofYucaipa, to eliminate the covenant amendments from the proposed fourth

amendment if, in return, the selling lenders would sell their first lien debt at 26%, rather

than 28%, of par.
    Case 14-50971-CSS             Doc 466-26       Filed 05/02/20       Page 12 of 25




                              Yucaipa Makes A Tender Offer

        21. Unbeknownst to Yucaipa at the time, an Allied competitor, owned by T.

Michael Riggs ("Riggs"), made a bid to acquire a majority of Allied's first lien debt for

$30 per $100. Unaware of the lenders' discussions with Riggs and perplexed by the

silence from lenders that were once anxious to sell, Yucaipa decided to try to acquire a

majority of the Allied first lien debt through a written tender offer to all first lien lenders

(the "Tender Offer") which was launched in early Febmary 2009. The Tender Offer

included and was conditioned upon the passage of a proposed Fourth Amendment to the

First Lien Credit Agreement (the "Proposed Fourth Amendment") by a majority of the

first lien lenders, which was how the Third Amendment was enacted.

        22. The Special Committee recommended, and the Allied board approved, the

Proposed Fourth Amendment because (a) given the difficulties Allied was experiencing

with the lender group and their unreasonable restructuring demands, they believed that if

Yucaipa could acquire a majority of the first lien debt, the interests of its lenders would

be better aligned with those of Allied and its other constituencies; and (b) the Proposed

Fourth Amendment would have reset the financial covenants in the First Lien Credit

Agreement to a more reasonable level, consistent with expected 2009 EBITDA, and

waived prior events of default.

        23. The Tender Offer documents, including the Proposed Fourth Amendment,

were sent to all first lien lenders, including the Petitioning Creditors. No lender informed

Yucaipa of its view that the changes contained in the Proposed Fourth Amendment

concerning Yucaipa's acquisition of first lien debt or its ability to act as Requisite Lender

required unanimous lender consent. Indeed, the only lender that addressed the Proposed

Fourth Amendment was CIT which, through its counsel, merely stated that, because the

Proposed Fourth Amendment purported to modify the role of the Administrative Agent,
      Case 14-50971-CSS             Doc 466-26       Filed 05/02/20       Page 13 of 25




"the consent of the Agent is required, as well as the consent of the Requisite Lenders

. ..." A tme and correct copy of the letter from CIT's counsel dated Febmary 12, 2009

is attached hereto as Exhibit 2.

        24. Contrary to the Petitioning Creditors' repeated assertion, the Tender

Offer was not rejected by the lenders. Rather, by early February 2009, Riggs had begun

to firm up the financing for his acquisition bid and a majority of lenders had signed an

exclusivity agreement with Riggs' financial partner. Corn Vest Investment Partners

("ComVest"), to negotiate for the sale of their Allied debt only with Corn Vest for a

specified period. Counsel for these lenders sent a letter to Yucaipa and Allied directing

that their clients not be contacted in connection with the Tender Offer because of the

exclusivity agreement. A tme and correct copy of the letter from Goodwin Procter dated

Febmary 4, 2009 is attached hereto as Exhibit 3.

        25. Shortly after the Tender Offer was launched, I had a telephone

conversation with Richard Ehrlich of Black Diamond. He advised me that Black

Diamond was not included in the lender group seeking to sell to the unnamed third party

(Corn Vest's identity as the potential buyer was not known at the time to Yucaipa).

During this and several follow-up calls, Mr. Ehriich, on behalf of Black Diamond, asked

if it could partner with Yucaipa in connection with Allied, subject to Yucaipa acquiring a

majority of Allied's first lien debt in the Tender Offer or, in the alternative, sell its debt

holdings to Yucaipa at a "premium" over what other lenders would receive in the Tender

Offer. During our several calls on this subject, Mr. Ehrlich never mentioned or expressed

any concern about the restrictions in the Third Amendment or the terms of the Proposed

Fourth Amendment.




                                               10
    Case 14-50971-CSS           Doc 466-26        Filed 05/02/20     Page 14 of 25




                 Yucaipa Acauires Reauisite Lender Status With The
                Petitionine Creditors' Knowled2e and Encouraeement

        26. By late February 2009, Yucaipa and Allied were advised that Corn Vest

had completed the purchase of approximately 55% of the Allied first lien debt and,

accordingly, became Requisite Lender under the First Lien Credit Agreement.

        27. In early March 2009, Yucaipa commenced negotiations with Corn Vest to

buy its Requisite Lender position in the Allied first lien debt. Again, I was one of the

principal negotiators on Yucaipa's behalf in connection with the Com Vest negotiations.

These negotiations played out over nearly six months, in fits and starts, and involved

different proposals and structures. The principal focus of the Yucaipa proposals was a

restructuring of the Allied first lien debt to be controlled by Corn Vest and Yucaipa (and

such additional first lien debt as they might acquire) including, among other things,

allowing Yucaipa to serve as Requisite Lender, a maturity date extension on the

ComVest-Yucaipa controlled debt, interest rate relief, financial covenant relief and a

waiver of existing defaults. Yucaipa also was prepared to extend the maturity date with

PIK interest on its second lien debt.

        28. On several separate occasions, Yucaipa believed it had finalized a deal

with Corn Vest with execution copies of the relevant transaction documents ready for

signature. Each time, at the last minute. Corn Vest failed to close any of the agreed-upon

transactions. Eventually, in August 2009, Yucaipa simply agreed to acquire the Allied

first lien debt owned by Corn Vest.

        29. The Petitioning Creditors were well aware of the ongoing negotiations

between Yucaipa and Corn Vest, and ofYucaipa's intention to spend tens of millions of

dollars to acquire Corn Vest's Requisite Lender position pursuant to an amendment that

reversed the restrictions on Yucaipa-acquired first lien debt imposed by the Third

Amendment. I had several conversations with Mr. Ehrlich of Black Diamond during the




                                             11
      Case 14-50971-CSS           Doc 466-26       Filed 05/02/20      Page 15 of 25




summer of 2009 in which I specifically discussed Yucaipa's intention to acquire

Corn Vest's majority position in Allied first lien debt and become Requisite Lender.

Indeed, in the weeks immediately prior to Yucaipa's purchase from Corn Vest, I

participated in several such calls with Mr. Ehrlich as well as in a face-to-face meeting in

Los Angeles on August 1 8, 2009 with Steven Deckoff, Black Diamond's principal, in

which Yucaipa's plan to acquire Corn Vest's Requisite Lender position in the Allied first

lien debt was specifically discussed.

       30. More specifically, at the meeting on August 18, Mr. DeckofF proposed a

plan for Yucaipa to use its soon-to-be acquired control over Allied to file for bankruptcy

with a DIP loan made by Yucaipa and Black Diamond after which they would do a low

value" plan of reorganization that would give Allied to them as DIP lenders - to the

detriment of all ofAllied's other stakeholders, including the other first lien lenders. We

advised Mr. Deckoffthat Yucaipa was unwilling to participate in this strategy which we

found distasteful. We further advised Mr. Deckoffthat Yucaipa was very close to

completing the acquisition from Corn Vest and the price we were proposing to pay for the

debt to be acquired, and Mr. Deckoff specifically expressed support for Yucaipa's plan to

acquire the ComVest position. Then, two days before the Corn Vest closing, I, along with

others, spoke again on the phone with Mr. Ehrlich of Black Diamond and reiterated

Yucaipa's plan to acquire the Corn Vest position, and he, in turn, reiterated Black

Diamond's support.

       31. At no time during the face-to-face meeting with Mr. Deckoff or my calls

with Mr. Ehrlich, did anyone from Black Diamond object to Yucaipa's proposed

acquisition or inform Yucaipathat they believed a Yucaipa purchase of Corn Vest's

Requisite Lender position would be invalid or require unanimous lender consent.




                                             12
     Case 14-50971-CSS             Doc 466-26         Filed 05/02/20       Page 16 of 25




        32. On August 21, 2009, Allied and Corn Vest, as the Requisite Lender under

the First Lien Credit Agreement, executed the Fourth Amendment. The Fourth

Amendment amended or deleted the restrictions and conditions imposed by the Third

Amendment on first lien debt that Yucaipa might acquire, and permitted Yucaipa to

acquire and to accept assignment ofAllied's first lien debt and become Requisite Lender

under the First Lien Credit Agreement.3 Allied's Special Committee reviewed and voted

to approve the Fourth Amendment after being advised by outside counsel. Allied's

counsel, Troutman Sanders, provided a written legal opinion to CIT, as the lenders'

agent, stating that the Fourth Amendment was legally binding. Attached hereto as

Exhibit 4 is a true and correct copy of the Troutman Sanders opinion letter dated August

20,2009.

        33. In reliance on the validity of the Fourth Amendment, Yucaipa acquired all

of Corn Vest's majority holdings ofAllied's first lien debt on August 21, 2009. These

holdings consisted of $114,712,088.66 of Term Loans and $30,400,458.40 ofLC

Commitments, totaling $145,112,547.06 (54.75%) of the $265,000,000 first lien debt

authorized by the First Lien Credit Agreement. Yucaipa paid Corn Vest approximately

$43 million and provided Corn Vest some additional contingent upside in Yucaipa's

investment in Allied.

        34, Following the execution of the Fourth Amendment, I notified all of the

first lien lenders, including the Petitioning Creditors, ofYucaipa's acquisition of Allied

first lien debt, the passage of the Fourth Amendment and its status as Requisite Lender.

Yucaipa also sought to engage with the Petitioning Creditors, who held the next most

3 The Fourth Amendment did not include die provisions of earlier versions that were designed
effectively to restructure the Allied first lien debt. Once the Yucaipa-ComVest negotiations
turned to a purchase transaction rather than some form of joint participation, Yucaipa believed it
made more sense first to acquire the debt and then prepare a subsequent "Fifth Amendment" to
address Allied's needs after obtaining Requisite Lender status.




                                                 13
      Case 14-50971-CSS           Doc 466-26      Filed 05/02/20      Page 17 of 25




significant amounts of first lien debt, to discuss a going-forward plan for Allied. Tme

and correct copies of several examples of my email communications with the Petitioning

Creditors on this subject and produced by the Petitioning Creditors are attached hereto as

Exhibit 5 ('SPEC001258D. Exhibit 6 (BDCM30277) and Exhibit 7 (SPEC0003973-75).

       35. Yucaipa also contacted CIT, the Administrative Agent, to inform CIT that

Yucaipa had taken an assignment of Corn Vest's first lien loans. CIT entered all of

Yucaipa's loans on the Register in compliance with its duties as Administrative Agent

under the First Lien Credit Agreement.

                                 The Georgia Litigation

       36. Unbeknownst to Yucaipa, only one month after Yucaipa' s acquisition of

the Requisite Lender position and only one day after Mr. Deckoff of Black Diamond

spoke by telephone with Yucaipa's founder Ronald Burkle about a strategy for

maximizing the value of Allied, Petitioning Creditors caused their lawyers to

surreptitiously send a letter to CFT questioning the validity Yucaipa's Requisite Lender

status and directing CIT to refuse to acknowledge Yucaipa as such. Petitioning Creditors

did not send this letter to Yucaipa or otherwise disclose to Yucaipa any concerns

regarding the validity of the Fourth Amendment or Yucaipa's Requisite Lender status.

       37. As discussed below and contrary to what the Petitioning Creditors were

doing behind the scenes, their communications with Yucaipa were very different.

Indeed, for the next several years, Petitioning Creditors continued to propose and discuss

with Yucaipa transactions that necessarily relied upon Yucaipa acting as Requisite

Lender including, for example, the purchase of all of the first lien debt by Jack Cooper at

a discount to par, which purchase was to be financed by the Petitioning Creditors. The

Petitioning Creditors pursued discussions with Jack Cooper about financing the debt




                                             14
    Case 14-50971-CSS             Doc 466-26         Filed 05/02/20       Page 18 of 25




claims held by Yucaipa and recognizing Yucaipa's status as Requisite Lender up until

they filed the New York Action.

        38. In the meantime, CIT, as Administrative Agent, pressed Petitioning

Creditors' dispute with Yucaipa. Although it had entered in the debt register Yucaipa's

acquisition of the majority of Allied first lien debt, CIT refused to follow several other

requests made by Yucaipa and its lawyers.

        39. In response to CIT's inaction, on November 21, 2009, Yucaipa and Allied

filed suit in Georgia against CIT in its capacity as Administrative Agent, seeking a

declaration that the Fourth Amendment was valid and enforceable and that Yucaipa was

the Requisite Lender (the "Georgia Action"). CIT, in turn, brought counterclaims both in

its individual capacity as a lender, and a declaratory judgment claim in its representative

capacity as Administrative Agent, that the Fourth Amendment was ineffective and that

Yucaipa is not the Requisite Lender.

        40. Throughout the pendency of Georgia Action, I always understood that CIT

was litigating on its own behalf as well as on behalf of all first lien lenders, including the

Petitioning Creditors, as the lenders' agent under the First Lien Credit Agreement.

        41. I had a number of conversations with Mr. Ehrlich of Black Diamond

during the pendency of the Georgia Action about the status of the case and its progress.

Indeed, during settlement negotiations which were ongoing between Yucaipa, Allied and

CIT, Mr. Ehriich of Black Diamond called me repeatedly for updates. I understood Mr.

Ehrlich's calls were to gauge Yucaipa's settlement posture, and understood that Mr.

Ehrlich also was talking with CIT throughout the settlement process. During these calls,

Mr. Ehrlich never complained about CIT's handling of the Georgia Action, never


  During the negotiations with Jack Cooper, the Petitioning Creditors sought to induce Jack
Cooper not to purchase first lien debt from other lenders without obtaining the consent of the
Petitioning Creditors.



                                                15
      Case 14-50971-CSS           Doc 466-26        Filed 05/02/20      Page 19 of 25




expressed that a settlement of the Georgia Action would not resolve the claims CFT

brought in its representative capacity, never said that his or other lenders' consent would

be required to finalize the settlement, and never once suggested that Yucaipa could not be

the Requisite Lender.

        42. On December 5, 2011, after more than two years of litigation, CIT,

Yucaipa and Allied executed a settlement agreement in the Georgia Action (the

"Settlement Agreement"), which provided that the parties "will dismiss their respective

claims in the Action with prejudice." CIT entered into the Settlement Agreement in both

its representative capacity as Administrative Agent and in its individual capacity as a

lender. Among other things, CIT bound itself in the Settlement Agreement to various

obligations as Administrative Agent and Collateral Agent under the First Lien Credit

Agreement.

       43. On December 7,2011, the parties to the Georgia Action filed mutual

dismissals with prejudice of all of their claims (the "Dismissals"). In the Dismissals, CIT

confirmed that it was dismissing "all claims it asserted in its Verified Answer and

Counterclaims," including the claim CFT asserted in its role as Administrative Agent

seeking to invalidate the Fourth Amendment and to declare that Yucaipa was not the

Requisite Lender. Yucaipa intended and understood that CIT's dismissal would resolve

with finality the declaratory judgment claim it brought in its representative capacity.

       44. Yucaipa intended for CIT to execute the Settlement Agreement and the

Dismissals with Prejudice in both its representative capacity and in its individual capacity

as a Lender, and Yucaipa understood that CFT did, in fact, act in both capacities in

executing both documents.

       45. Shortly after the Georgia Action was dismissed, Yucaipa directed CIT as

Administrative Agent to terminate certain LC commitments under the First Lien Credit




                                             16
    Case 14-50971-CSS             Doc 466-26       Filed 05/02/20     Page 20 of 25




Agreement. This resulted in $16,928,474.40 of deposits that had been made to support

the LCs being released to the first lien lenders. Each lender that had an LC Commitment

outstanding (including the Petitioning Creditors) received its pro rata portion of the funds

released. Neither the Petitioning Creditors nor any other lender complained about this

termination or questioned Yucaipa's authority to direct it as Requisite Lender, and each

accepted its pro rata share of the released funds. This makes clear that all of the first lien

lenders - including the Petitioning Creditors - had accepted and ratified Yucaipa's

Requisite Lender status.

               ThroughQut This Period, The Board And Yucaipa Sought
                To Preserve Allied For The Benefit Of All Stakeholders

        46. As discussed above, Allied's emergence from bankruptcy in 2007

coincided with a U.S. and global economic recession which had a dramatic impact on the

automobile industry and, in turn, dramatically reduced the demand for automotive

transport services. But, Allied, its Board and. Yucaipa believed that, with a modicum of

lender patience. Allied could survive the downturn and emerge well-positioned to once

again become a financially profitable company and a dominant force in the automotive

transport industry. Thus, the principle goal of the Allied Board and Yucaipa was, at all

times, to provide Allied with a sufficient financial mnway to allow it to succeed - for the

benefit of all of its stakeholders.

        47. Between the fall of 2007 and the Petitioning Creditors' precipitous filing

of the involuntary bankruptcy petition. Allied, with Yucaipa's support, pursued multiple

business combination strategies with key competitors including PTS, Jack Cooper

Transport (multiple times), IEP Carhaul, Cassens, United Road and Waggoneers, in an

effort to strengthen Allied's future prospects.




                                              17
       Case 14-50971-CSS          Doc 466-26       Filed 05/02/20      Page 21 of 25




       48. In addition, both Allied and Yucaipa consistently considered both in-court

and out-of-court restructuring alternatives. Throughout the Fall of 2008, Allied and

Yucaipa sought to restruchire the first lien debt, but, as noted above, the demands of the

first lien lenders were completely unreasonable and acquiescence would only have

assured Allied's demise. In the spring of 2009, Yucaipa, with Allied's support, pursued a

transaction with Corn Vest that would have resulted in a substantial restructuring of

Allied's first lien debt. Yucaipa and Allied also considered a pre-packaged bankruptcy in

which no value would be retained by the existing shareholders, including Yucaipa, but

concluded that such an option would have resulted in customer defections and

precipitated a "free-fall" from which Allied would never recover - to the benefit of no

one.


       49. Further, both Allied and Yucaipa continued their efforts to make Allied

successful - even in the face of unexpected difficulties. For example, the 17.5% wage

concessions that Yucaipa negotiated with the Teamsters in 2007 were scheduled to expire

in May 2010. Because of Allied's financial condition, both Allied and Yucaipa sought to

negotiate a "transition period" for the wage increases rather than an immediate "snap

back" to 2007 wage levels. Instead, the Teamsters offered only two choices, an

immediate "snap back" in wages or a strike. Recognizing that it could not survive a

strike, even a short one (such as the one which led to the liquidation ofPTS only 2 years

earlier), Allied accepted the snap back in wages which negatively impacted its cost

structure. Although Allied's liquidity remained tight, the company managed this

liquidity crunch by, among other things, deferring capital expenditures.

       50. In 2011, Allied sought to improve the terms of its customer contracts,

many of which had been negotiated with the auto manufacturers in 2009 when the auto

industry was in dire straits. By the beginning of 2011, as Allied and Yucaipa had




                                             18
    Case 14-50971-CSS           Doc 466-26        Filed 05/02/20      Page 22 of 25




predicted, the auto industry was beginning to recover. Manufachiring output was

increasing and, accordingly, so was the demand for car hauling services. Allied

management, including its CEO and board member, Mr. Gendregske, advised the board

that it was the right time to approach its customers, seek price increases and refuse to

haul cars for those who balked. While other manufacturers rejected Allied's overture,

Ford accepted the price increase and signed a new agreement that had unprecedented

terms, including market share protection that precluded Ford from shifting production

from plant to plant in order to escape its obligation to use Allied as its carrier, a common

industry practice which has proven to be an Achilles' Heel for unionized car haulers. The

end result of this strategy was that although Allied's volume decreased, its margins

increased and better positioned the company for future growth. And, this business

strategy was previewed with Black Diamond before it was implemented, and, in fact,

Black Diamond's senior principal, Mr. Deckoff, endorsed and supported the strategy.

        51. The Allied Board and Yucaipa also continued to consider the possibility of

a bankruptcy restructuring both in 2010 and 2011, with the specific participation of Black

Diamond and other lenders. Again, however, it was believed that such a filing would

likely lead to customer defections, the prompt demise of Allied and the loss of thousands

of jobs. Because the Allied Board and Yucaipa never believed that a bankruptcy filing

would provide the best recovery for its stakeholders, we continued to pursue a variety of

M&A options with the support and encouragement of the Petitioning Creditors through

the time of the involuntary bankmptcy filing.

        52. Indeed, and although they had instigated the Georgia Action (totally

unbeknownst to Yucaipa), throughout 2010 and 2011 the Petitioning Creditors continued

to socialize with Yucaipa and negotiate potential business strategies. In fact, in 2011, the

Petitioning Creditors were presenting proposals to Yucaipa and separately to competitor,




                                             19
       Case 14-50971-CSS            Doc 466-26        Filed 05/02/20        Page 23 of 25




Jack Cooper Transportation, concerning their financing of Jack Cooper's purchase of all

the Allied first lien debt at a discount to par. These proposals acknowledged the validity

ofYucaipa's holdings of Allied first lien debt and its status as Requisite Lender by the

Petitioning Creditors.

        53. Finally, Yucaipa' s acquisition of first lien debt from Corn Vest,

notwithstanding the subsequent dispute which arose over Yucaipa's status as Requisite

Lender, in and of itself provided Allied with what it needed most - time. Although

Yucaipa had planned on restruchmng the first lien debt once it acquired Requisite Lender

status, the dispute with CIT over its status prevented it from doing so. Nevertheless,

during the pendency of the Georgia Action, and even though Allied had been in default

under the First Lien Credit Agreement since the summer of 2008,5 neither the Petitioning

Creditors nor any other lender for that matter ever asked Yucaipa to exercise remedies

against Allied for its defaults or sought to exercise remedies on their own. In the

meantime. Allied's financial condition improved, jobs were retained and vendors and

suppliers earned tens of millions of.dollars in revenue.

                                    The New York Action

        54. Much to the surprise ofYucaipa and Allied, approximately five weeks

after the Georgia Action was dismissed, on January 18, 2012, the Petitioning Creditors

sued Yucaipa in New York state court (the "New York Action"). The Petitioning

Creditors' sole claim in the New York Action sought a judicial declaration that the Fourth




  Since the fall of 2008 Allied had been m covenant default under the First Lien Credit
Agreement, hi August 2009, several weeks before Yucaipa acquired ComVest's Requisite
Lender position, the Allied Board voted not to make a $4.8 million quarterly interest payment to
the first lien lenders because, based on the recommendation of CFO Scott Macaulay, doing so
would not have left Allied with an insufficient cash operating cushion, thus creating a payment
default. The non-payment of accmed interest, and thus Allied's payment default, continued until
the filing of the involuntary bankmptcy petition.




                                               20
    Case 14-50971-CSS           Doc 466-26        Filed 05/02/20      Page 24 of 25




Amendment is null and void, and that, consequently, Yucaipa is not the Requisite Lender

under the First Lien Credit Agreement.

                            Current First Lien Debt Holdings

        55. Yucaipa currently holds $134,835,689 in Allied first lien debt consisting

of $114,712,087 of Term Loans and $20,123,602 ofLC Commitments.

        56. On April 19,2012, CIT notified Allied that it was resigning as

Administrative Agent under the First Lien Credit Agreement effective in thirty (30) days

or as of May 19, 2012. A tme and correct copy of the April 19, 2012 CIT resignation

letter is attached hereto as Exhibit 8. No successor Administrative Agent has been

appointed. Indeed, on May 16, 2012, counsel for the Petitioning Creditors expressly

objected to the ability ofYucaipa to appoint a successor Administrative Agent because of

the dispute over Yucaipa's status as Requisite Lender under the First Lien Credit

Agreement. A true and correct copy of the May 16, 2012 letter from Schulte Roth &

Zabel is attached hereto as Exhibit 9.

        57. Based upon the information provided by CIT to Yucaipa shortly before

CTI resigned as agent, there is a total of $244,047,530 in outstanding Allied first lien

debt. A true and correct copy of the information provided by CIT to Yucaipa concerning

the first lien debt holdings in April 2102 is attached hereto as Exhibit 10. CIT holds the

$35,000,000 revolver. The two Black Diamond funds hold a combined $31,407,149 in

Allied first lien debt, and the two Spectmm funds hold a total of $20,531,462 in Allied

first lien debt. Thus, Petitioning Creditors hold a combined $51,938,610 of Allied first

lien debt or 47.56% of the non-Yucaipa owned Allied first lien debt - less than a

majority.

       58. The difference between the amount of first lien debt Petitioning Creditors

claim to hold ($56,486,964) and what the CIT register shows that they hold




                                             21
      Case 14-50971-CSS            Doc 466-26       Filed 05/02/20       Page 25 of 25




($51,938,610) is $4,548,354. I understand that the Petitioning Creditors claim to have

commenced the process of acquiring this $4,548,354 in Allied first lien debt held from

AMMC VUI, Limited ("AMMC") in June 2012. (See BDCM0030816-19 attached to the

Ehriich Affidavit and SPEC0014868-71 and SPECOO 14874-77 attached to the Schaffer

Affidavit.) But, these purported purchases occurred after CFT resigned as agent. And,

pursuant to Section 10.6(b) of the First Lien Credit Agreement, no "assignment or

transfer" of Allied first lien debt "shall be effective. .. unless and until recorded in the

Register" which can only be effected by the Administrative Agent.

       59. In an apparent effort to overcome this roadblock, it appears that the

Petitioning Creditors have unilaterally determined that they are the Requisite Lenders

and, therefore, appear to have secretly appointed a Black Diamond affiliate, Black

Diamond Commercial Finance, LLC, as the supposed "Administrative Agent" who in

turn has "approved" the purported AMMC assignments. (Id.) Of course, who, if anyone,

is Requisite Lender has not yet been determined.

       60. Since, in the wake of CIT's resignation in May 2012, there is no properly

appointed Administrative Agent, the purported transfers by AMMC are not yet effective

and, accordingly, cannot be counted among the Petitioning Creditors' first lien debt

holdings.

       I declare under penalty of perjury under the laws of the United States of America

and the State of Delaware that the foregoing is true and correct to the best of my

knowledge and belief. Executed this 23rd day of July 2013 at Los Angeles, California.




                                              22
